                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


 PHILIP J. CHARVAT on behalf of               :
 himself and others similarly situated,       :
                                              :
               Plaintiff,                     :     Case No. 2:14-cv-02205
                                              :
        v.                                    :     Judge George C. Smith
                                              :
                                              :     Magistrate Judge Deavers
 NATIONAL HOLDINGS                            :
 CORPORATION d/b/a NATIONAL                   :
 SECURITIES,                                  :

               Defendant.


 PHILIP J. CHARVAT on behalf of               :
 himself and others similarly situated,       :
                                              :
               Plaintiff,                     :     Case No. 2:16-cv-00120
                                              :
        v.                                    :     Judge George C. Smith
                                              :
                                              :     Magistrate Judge Deavers
 SHAMPAN LAMPORT LLC,                         :
                                              :
               Defendant.

                                          ORDER

       On September 30, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that the Court grant the Motion for Final Approval of Class

Action Settlement. (Doc. 95). Plaintiffs’ Motion for Final Approval was unopposed and

Defendants have filed a Notice of Non-Objection to the Report and Recommendation. (Doc.

96). There being no objection to the Report and Recommendation, it is hereby ADOPTED

AND AFFIRMED.
       The Clerk shall remove Documents 90, 93, and 95 from the Court’s pending motions list

and enter final judgment in accordance with the terms set forth in detail in the Report and

Recommendation.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                2
